Name: Commission Regulation (EEC) No 1096/87 of 21 April 1987 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  financing and investment;  trade policy;  marketing
 Date Published: nan

 Avis juridique important|31987R1096Commission Regulation (EEC) No 1096/87 of 21 April 1987 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter Official Journal L 106 , 22/04/1987 P. 0020 - 0020 Finnish special edition: Chapter 3 Volume 23 P. 0118 Swedish special edition: Chapter 3 Volume 23 P. 0118 *****COMMISSION REGULATION (EEC) No 1096/87 of 21 April 1987 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 773/87 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 569/87 (4), provides for the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter; whereas this is one of the additional measures provided for in 1987 and 1988 to increase the rate of disposal of butter from public storage; whereas special rules for the financing of these measures were introduced into Article 4 (1) of Council Regulation (EEC) No 1883/78 (5), as last amended by Regulation (EEC) No 801/87 (6), with effect from 1 December 1986; whereas the said special rules for financing should, therefore, be referred to in Regulation (EEC) No 3143/85; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 13 of Regulation (EEC) No 3143/85: 'The expenditure arising from this Regulation shall be financed in accordance with the provisions of the second, third and fourth subparagraphs of Article 4 (1) of Council Regulation (EEC) No 1883/78 (1). (1) OJ No L 216, 5. 8. 1978, p. 1.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 78, 20. 3. 1987, p. 1. (3) OJ No L 298, 12. 11. 1985, p. 9. (4) OJ No L 57, 27. 2. 1987, p. 26. (5) OJ No L 216, 5. 8. 1978, p. 1. (6) OJ No L 79, 21. 3. 1987, p. 14.